                Case 20-50527-LSS       Doc 159      Filed 03/16/21     Page 1 of 15




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


    In re:                                           Chapter 11

    BOY SCOUTS OF AMERICA AND                        Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                     (Jointly Administered)
                         Debtors.


    BOY SCOUTS OF AMERICA,

                         Plaintiff,                  Adv. Pro. No. 20-50527 (LSS)

               v.

    A.A., et al.,

                         Defendants.

             NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                   HEARING ON MARCH 17, 2021, AT 10:00 A.M. (ET)




1
  The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Amended items appear in bold.
            Case 20-50527-LSS        Doc 159       Filed 03/16/21    Page 2 of 15




 This remote hearing will be conducted entirely over Zoom and requires all participants to
              register in advance. Please register by March 17th at 8:00 a.m.
               COURTCALL WILL NOT BE USED FOR THIS HEARING.
                  Please use the following link to register for this hearing:

 https://debuscourts.zoomgov.com/meeting/register/vJIsc-CqpjgpHb-IZx5yaG9gmt0RcsyyyYY

     After registering your appearance by Zoom, you will receive a confirmation email
                     containing information about joining the hearing.

     YOU MUST USE YOUR FULL NAME WHEN LOGGING INTO ZOOM OR YOU
                WILL NOT BE ALLOWED INTO THE MEETING.

                                Topic: Boy Scouts of America

            Time: March 17, 2021, at 10:00 AM Eastern Time (US and Canada)


RESOLVED MATTER:

1.     Debtors’ First Omnibus (Non-Substantive) Objection to Certain (I) Exact Duplicate
       Claims, (II) Amended and Superseded Claims, and (III) Incorrect Debtor Claims (Non-
       Abuse Claims) (D.I. 2019, Filed 2/3/21).

       Objection Deadline: February 23, 2021, at 4:00 p.m. (ET)

       Responses Received:

       a)     Informal comments from Richard Lehr; and

       b)     Informal comments from CPC Neutek.

       Related Pleadings:

       a)     Certification of Counsel Regarding Debtors’ First Omnibus (Non-Substantive)
              Objection to Certain (I) Exact Duplicate Claims, (II) Amended and Superseded
              Claims, and (III) Incorrect Debtor Claims (Non-Abuse Claims (D.I. 2314, filed
              3/3/21);

       b)     Order Sustaining Debtors’ First Omnibus (Non-Substantive) Objection to Certain
              (I) Exact Duplicate Claims, (II) Amended and Superseded Claims and (III)
              Incorrect Debtor Claims (Non-Abuse Claims) (D.I. 2323, filed 3/5/21).

       Status: An Order has been entered. No hearing is necessary.




                                             -2-
           Case 20-50527-LSS        Doc 159       Filed 03/16/21   Page 3 of 15




MATTER UNDER CERTIFICATION:

2.   Debtors’ Second Omnibus (Substantive) Objection to Certain (I) Cross-Debtor Duplicate
     Claims, (II) Substantive Duplicate Claims, (III) No Liability Claim, (IV) Misclassified
     Claims, and (V) Reduce and Allow Claims (Non-Abuse Claims) (D.I. 2020, Filed 2/3/21).

     Objection Deadline: February 23, 2021 at 4:00 p.m. (ET)

     Responses Received:

     a)     Informal comments from Jeffrey Hway;

     b)     Informal comments from White Wilderness, Inc.;

     c)     Informal comments from Joseph Coco;

     d)     Informal comments from Los Angeles County Treasurer and Tax Collector; and

     e)     Informal comments from SupplyOne Rockwell, Inc.

     Related Pleadings:

     a)     Certification of Counsel Regarding Debtors’ Second Omnibus (Substantive)
            Objection to Certain (I) Cross-Debtor Duplicate Claims, (II) Substantive Duplicate
            Claims, (III) No Liability Claim, (IV) Misclassified Claims, and (V) Reduce and
            Allow Claims (Non-Abuse Claims) (D.I. 2315, filed 3/3/21).

     Status: A certification of counsel has been filed. No hearing is necessary for this matter
     unless the Court has any questions.

ADJOURNED MATTERS

3.   Hartford Accident and Indemnity Company, First State Insurance Company and Twin City
     Fire Insurance Company’s Motion to Compel Abused in Scouting and Kosnoff Law PLLC
     to Submit Rule 2019 Disclosures (D.I. 2028, Filed 2/3/21).

     Objection Deadline: February 10, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)     Kosnoff Law’s Omnibus Objection to Hartford’s and Century’s Motions to Compel
            (D.I. 2142, Filed 2/10/21); and

     b)     Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.’s Omnibus Response to
            (I) Hartford Accident and Indemnity Company, First State Insurance Company and
            Twin City Fir Insurance Company’s Motion to Compel Abused in Scouting



                                            -3-
           Case 20-50527-LSS        Doc 159        Filed 03/16/21   Page 4 of 15




            Andkosnoff Law PLLC to Submit Rule 2019 Disclosures and (II) Century’s Motion
            to Compel Abused in Scouting, Kosnoff Law PLLC, and the Coalition to Submit
            the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
            (D.I. 2143, Filed 2/10/21).

     Related Pleadings:

     a)     Reply in Support of Hartford Accident and Indemnity Company, First State
            Insurance Company and Twin City Fire Insurance Company’s Motion to Compel
            Abused in Scouting and Kosnoff Law PLLC to Submit Rule 2019 Disclosures
            (D.I. 2170, Filed 2/11/21); and

     b)     Joinder by Travelers Casualty and Surety Company, Inc. (FKA Aetna Casualty &
            Surety Company), St. Paul Surplus Line Insurance Company and Gulf Insurance
            Company to Hartford’s Motion to Compel Abused in Scouting and Kosnoff Law
            PLLC to Submit Rule 2019 Disclosures (D.I. 2181, Filed 2/11/21).

     Status: This matter is adjourned to a date to be determined.

4.   Century’s Motion to Compel Ichor Consulting, LLC to Submit the Disclosures Required
     by Federal Rule of Bankruptcy Procedure 2019 (D.I. 2029, Filed 2/3/21).

     Objection Deadline: February 10, 2021, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

     a)     Joinder by Agricultural Insurance Company to Century’s Motion to Compel Ichor
            Consulting, LLC to Submit the Disclosures Required by Federal Rule of
            Bankruptcy Procedure 2019 (D.I. 2132, Filed 2/10/21);

     b)     Joinder, Response and Objection to Century’s Motion to Compel Ichor Consulting,
            LLC to Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure
            2019 (D.I. 2144, Filed 2/10/21);

     c)     Joinder by Travelers Casualty and Surety Company, Inc. (FKA Aetna Casualty &
            Surety Company), St. Paul Surplus Line Insurance Company and Gulf Insurance
            Company to Century’s Motion to Compel Ichor Consulting, LLC to Submit the
            Disclosures Required by Federal Rule of Bankruptcy Procedure 2019 (D.I. 2182,
            Filed 2/11/21);

     d)     Century’s Reply in Support of Its Motion to Compel Ichor Consulting, LLC to
            Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
            (D.I. 2198, Filed 2/15/21); and




                                             -4-
           Case 20-50527-LSS        Doc 159        Filed 03/16/21   Page 5 of 15




     e)     Corrected Response to Century’s Motion to Compel Ichor Consulting, LLC to
            Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
            (D.I. 2208, Filed 2/12/21).

     Status: This matter is adjourned to a date to be determined.

5.   Century’s Motion to Compel Abused In Scouting, Kosnoff Law PLLC, and the Coalition
     to Submit the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019
     (D.I. 2030, Filed 2/3/21).

     Objection Deadline: February 10, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)     Limited Objection of the Coalition of Abused Scouts for Justice to Century’s
            Motion to Compel [D.I. 2030] (D.I. 2135, Filed 2/10/21);

     b)     Kosnoff Law’s Omnibus Objection to Hartford’s and Century’s Motions to Compel
            (D.I. 2142, Filed 2/10/21); and

     c)     Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.’s Omnibus Response to
            (I) Hartford Accident and Indemnity Company, First State Insurance Company and
            Twin City Fir Insurance Company’s Motion to Compel Abused in Scouting
            Andkosnoff Law PLLC to Submit Rule 2019 Disclosures and (II) Century’s Motion
            to Compel Abused in Scouting, Kosnoff Law PLLC, and the Coalition to Submit
            the Disclosures Required by Federal Rule of Bankruptcy Procedure 2019 (D.I.
            2143, Filed 2/10/21).

     Related Pleadings:

     a)     Joinder by Travelers Casualty and Surety Company, Inc. (FKA Aetna Casualty &
            Surety Company), St. Paul Surplus Line Insurance Company and Gulf Insurance
            Company to Century’s Motion to Compel Abused in Scouting and Kosnoff Law
            PLLC and the Coalition to Submit the Disclosures Required by Federal Rule of
            Bankruptcy Procedure 2019 (D.I. 2183, Filed 2/11/21).

     Status: This matter is adjourned to a date to be determined.




                                             -5-
           Case 20-50527-LSS         Doc 159       Filed 03/16/21   Page 6 of 15




MATTERS GOING FORWARD AS A STATUS CONFERENCE

6.   Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware
     BSA, LLC (D.I. 2293, Filed 3/1/21).

     Related Pleadings:

     a)     Disclosure Statement for the Amended Chapter 11 Plan of Reorganization for Boy
            Scouts of America and Delaware BSA, LLC (D.I. 2294, Filed 3/1/21).

     Status: At the request of the Court, this matter is going forward as a status conference.

7.   [SEALED] Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004
     Discovery and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of
     Substantive Omnibus Objections (D.I. 1971, Filed 1/22/21).

     Objection Deadline: February 5, 2021, at 4:00 p.m. (ET). Extended to February 15, 2021
     at 4:00 p.m. (ET) for the Law Office of Carmen L. Durso.

     Responses Received:

     c)     [SEALED] Objection of the Coalition of Abused Scouts for Justice to Hartford and
            Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery, and
            (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive
            Omnibus Objections (D.I. 2046, Filed 2/5/21);

     d)     [REDACTED] Objection of the Coalition of Abused Scouts for Justice to Hartford
            and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery,
            and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of
            Substantive Omnibus Objections [D.I. 1972] (D.I. 2048, Filed 2/5/21);

     e)     Statement of Interest Regarding Certain Discovery Motions (D.I. 2049, Filed
            2/5/21);

     f)     Bailey Cowan Heckaman PLLC’s Joinder in the Objection of the Coalition of
            Abused Scouts for Justice to Hartford and Century’s Motion for an Order (I)
            Authorizing Certain Rule 2004 Discovery, and (II) Granting Leave from Local Rule
            3007-1(f) to Permit the Filing of Substantive Omnibus Objections [D.I. 1972]
            (D.I 2054, Filed 2/5/21);

     g)     Objection, Joinder and Reservation of Rights of James Harris Law, PLLC to the
            Objection of Various Law Firms to Hartford and Century’s Motion for an Order (I)
            Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from Local Rule
            3007-1(f) to Permit the Filing of Substantive Omnibus Objections (D.I. 2059, Filed
            2/5/21);




                                             -6-
     Case 20-50527-LSS        Doc 159       Filed 03/16/21   Page 7 of 15




h)    Joinder of Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C. to the Objection
      of the Coalition of Abused Scouts for Justice to Hartford and Century’s Motion for
      an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave
      from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
      (D.I. 2061, Filed 2/5/21);

i)    Claimant No. 40573’s Objection to Hartford and Century’s Motion for Entry of an
      Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from
      Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
      (D.I. 2066, Filed 2/5/21);

j)    Joinder by Various Child Sexual Abuse Tort Claimants, to the Objection of the
      Coalition of Abused Scouts for Justice to Hartford and Century’s Motion for an
      Order (I) Authorizing Certain Rule 2004 Discovery, and (II) Granting Leave from
      Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
      [D.I 1972] (D.I. 2069, Filed 2/5/21);

k)    Joinder to the Coalition of Abused Scouts for Justice’s Objection to Hartford and
      Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery, and
      (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive
      Omnibus Objections (D.I. 2077, Filed 2/5/21);

l)    Joinder by Claimant 55101 to the Coalition of Abused Scouts for Justice’s
      Objection to Hartford and Century’s Motion for an Order (I) Authorizing Certain
      Rule 2004 Discovery, and (II) Granting Leave from Local Rule 3007-1(f) to Permit
      the Filing of Substantive Omnibus Objections (D.I. 2079, Filed 2/5/21);

m)    Junell & Associates Joinder to the Objections of the Coalition of Abused Scouts for
      Justice to Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule
      2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f) to Permit the
      Filing of Substantive Omnibus Objections [D.I. 1972] (D.I. 2081, Filed 2/5/21);

n)    Joinder by Timothy D. Kosnoff, Esquire to the Objection of the Coalition of Abused
      Scouts for Justice to Hartford and Century’s Motion for an Order (I) Authorizing
      Certain Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f)
      to Permit the Filing of Substantive Omnibus Objections (D.I. 2082, Filed 2/5/21);

o)    Objection of Schneider Wallace Cottrell Konecky, on behalf of Claimants 18867,
      43995, and 50263, to Hartford and Century’s Motion for an Order (I) Authorizing
      Certain Rule 2004 Discovery, and (II) Granting Leave from Local Rule 3007-1(f)
      to Permit the Filing of Substantive Omnibus Objections [D.I. 1972] (D.I. 2085,
      Filed 2/5/21);

p)    [WITHDRAWN] PCVA Claimants’ Objections to Hartford and Century’s
      Request for Rule 2004 Examinations (D.I. 2088, Filed 2/5/21);




                                      -7-
     Case 20-50527-LSS       Doc 159        Filed 03/16/21   Page 8 of 15




q)    Joinder of Schneider Wallace Cottrell Konecky, on behalf of Claimants 18867,
      43995, and 50263, in the Objection of Coalition of Abused Scouts for Justice to
      Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004
      Discovery, and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing
      of Substantive Omnibus Objection (D.I. 2089, Filed 2/5/21);

r)    Napoli Shkolnik PLLC’s Opposition to Hartford and Century’s Motions for (1) an
      Order (I) Authorizing Certain Rule 2004 Discovery, and (II) Granting Leave from
      Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections and
      (2) Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of Certain
      Proofs of Claim (D.I. 2090, Filed 2/5/21);

s)    [WITHDRAWN] Crew Janci Claimants’ Objection to Hartford and Century’s
      Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting
      Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
      Objections (D.I. 2092, Filed 2/5/21);

t)    [Corrected] Joinder by Timothy D. Kosnoff, Esquire to the Objection of the
      Coalition of Abused Scouts for Justice to Hartford and Century’s Motion for an
      Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from
      Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
      (D.I. 2094, Filed 2/5/21);

u)    Corrected Objection of Steven C. Babin, Jr. and Babin Law, LLC to Insurers’
      Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs of Claims
      [D.I. 1974] and Joinder to the Objection of the Coalition of Abused Scouts for
      Justice to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of
      Certain Proofs of Claims [DK 2046] (D.I. 2098, Filed 2/5/21);

v)    Joinder by Claimant No. 5502 to PCVA Claimants’ Objections to Hartford and
      Century’s Request for Rule 2004 Examinations (D.I. 2099, Filed 2/5/21);

w)    Joinder by Claimant Nos. 26704, 31245, 31384, 35542 and 41005 to PCVA
      Claimants’ Objections to Hartford and Century’s Request for 2004 Examinations
      (D.I. 2100, Filed 2/5/21);

x)    Joinder of Marc J. Bern & Partners LLP to the Objection of the Coalition of Abused
      Scouts for Justice to Hartford and Century’s Motion for an Order (I) Authorizing
      Certain Rule 2004 Discovery, and (II) Granting Leave from Local Rule 3007-1(f)
      to Permit the Filing of Substantive Omnibus Objections [D.I. 1972] (D.I. 2101,
      Filed 2/5/21);

y)    Merson Law Claimant’s Joinder to PCVA Claimants’ Objections to Hartford and
      Century’s Request for Rule 2004 Examinations (D.I. 2107, Filed 2/6/21);




                                      -8-
      Case 20-50527-LSS        Doc 159       Filed 03/16/21   Page 9 of 15




z)     Porter & Malouf, P.A.’s Joinder in the Objection of the Coalition of Abused Scouts
       for Justice to Hartford and Century’s Motion for an Order (I) Authorizing Certain
       Rule 2004 Discovery, and (II) Granting Leave from Local Rule 3007-1(f) to Permit
       the Filing of Substantive Omnibus Objections [D.I. 1972] (D.I. 2108, Filed 2/6/21);

aa)    Supplement to Objection of the Coalition of Abused Scouts for Justice to Hartford
       and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery,
       and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of
       Substantive Omnibus Objections [D.I. 1972] (D.I 2184, Filed 2/11/21); and

bb)    Objection of John Doe No. 59969 to Hartford and Century’s Motion for an Order
       (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from Local
       Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections (D.I. 2217,
       Filed 2/16/21).

Related Pleadings:

c)     [REDACTED] Hartford and Century’s Motion for an Order (I) Authorizing Certain
       Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f) to Permit
       the Filing of Substantive Omnibus Objections (D.I. 1972, Filed 1/22/21);

d)     Joinder by Agricultural Insurance Company to Hartford and Century’s Motion for
       an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave
       from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
       (D.I. 1979, Filed 1/25/21);

e)     Notice of Filing Revised Proposed Redacted Version of Hartford and Century’s
       Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting
       Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
       Objections (D.I. 2007, Filed 2/2/21);

f)     Joinder by Travelers Casualty and Surety Company, Inc. (FKA Aetna Casualty &
       Surety Company), St. Paul Surplus Line Insurance Company and Gulf Insurance
       Company to Hartford and Century’s Motion for an Order (I) Authorizing Certain
       Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f) to Permit
       the Filing of Substantive Omnibus Objections (D.I. 2008, Filed 2/2/21);

g)     [SEALED] Hartford and Century’s Motion for an Order (I) Authorizing Certain
       Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f) to Permit
       the Filing of Substantive Omnibus Objections (D.I. 2009, Filed 2/2/21);

h)     The Allianz Insurers’ Joinder to (A) Hartford and Century’s Motion for an Order
       (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from Local
       Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections and (B)
       Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs
       of Claim (D.I. 2026, Filed 2/3/21);



                                       -9-
          Case 20-50527-LSS         Doc 159      Filed 03/16/21     Page 10 of 15




     i)     Joinder by the Continental Insurance Company to Hartford and Century’s Motion
            for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave
            from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
            (D.I. 2065, Filed 2/5/21);

     j)     AIG’s Joinder to Hartford and Century’s Motion for an Order (I) Authorizing
            Certain Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f)
            to Permit the Filing of Substantive Omnibus Objections (D.I. 2070, Filed 2/5/21);

     k)     Joinder by General Star Indemnity Company to Hartford & Century’s Motion for
            an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave
            from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections
            (D.I. 2136, Filed 2/10/21);

     l)     Joinder of Liberty Mutual Insurance Company to (A) Hartford and Century's
            Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting
            Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
            Objections; and (B) Insurers’ Motion for an Order Authorizing Rule 2004
            Discovery of Certain Proofs of Claim (D.I. 2168, Filed 2/11/21);

     m)     Reply in Support of Hartford and Century’s Motion for an Order (I) Authorizing
            Certain Rule 2004 Discovery and (II) Granting Leave from Local Rule 3007-1(f)
            to Permit the Filing of Substantive Omnibus Objections (D.I. 2169, Filed 2/11/21);

     n)     Notice of Withdrawal of the Crew Janci Claimants’ Objection to Hartford and
            Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and
            (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive
            Omnibus Objections (D.I. 2205, Filed 2/16/21); and

     o)     Notice of Withdrawal of PCVA Claimants’ Objections to Hartford and Century’s
            Request for Rule 2004 Examinations (D.I. 2212, Filed 2/16/21).

     Status: At the request of the Court, this matter is going forward as a status conference.

8.   [SEALED] Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of Certain
     Proofs of Claims (D.I. 1974, Filed 1/22/21).

     Objection Deadline: February 5, 2021, at 4:00 p.m. (ET).

     Responses Received:

     a)     Objection of the Coalition of Abused Scouts for Justice to Insurers’ Motion for an
            Order Authorizing Rule 2004 Discovery of Certain Proofs of Claim [D.I. 1974]
            (D.I. 2043, Filed 2/5/21);




                                             -10-
     Case 20-50527-LSS       Doc 159     Filed 03/16/21     Page 11 of 15




b)    Statement of Interest Regarding Certain Discovery Motions (D.I. 2049, Filed
      2/5/21);

c)    Objection of Bailey Cowan Heckaman PLLC to Insurers’ Motion for an Order
      Authorizing Rule 2004 Discovery of Certain Proofs of Claim [D.I. 1974]
      (D.I. 2053, Filed 2/5/21);

d)    Objection, Joinder and Reservation of Rights of James Harris Law, PLLC to the
      Objection of Various Law Firms to Insurers’ Motion for an Order Authorizing Rule
      2004 Discovery of Certain Proofs of Claim (D.I. 2060, Filed 2/5/21);

e)    Joinder of Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C. to the Objection
      of the Coalition of Abused Scouts for Justice to the Insurers’ Motion for an Order
      Authorizing Rule 2004 Discovery of Certain Proofs of Claim (D.I. 2062, Filed
      2/5/21);

f)    Joinder by Various Child Sexual Abuse Tort Claimants to the Objection of the
      Coalition of Abused Scouts for Justice to Insurers’ Motion for an Order Authorizing
      Rule 2004 Discovery of Certain Proofs of Claim [D.I. 1974] (D.I. 2074, Filed
      2/5/21);

g)    Objection of Timothy D. Kosnoff, Esquire to Insurers’ Motion for an Order
      Authorizing Rule 2004 Discovery of Certain Proofs of Claim (D.I. 2076, Filed
      2/5/21);

h)    Joinder of Krause and Kinsman to the Coalition of Abused Scouts for Justice
      Objection to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of
      Certain Proofs of Claim [D.I. 1974] (D.I. 2078, Filed 2/5/21);

i)    Junell & Associates, PLLC’s Joinder to the Objections of the Coalition of Abused
      Scouts for Justice to Insurers’ Motion for an Order Authorizing Rule 2004
      Discovery of Certain Proofs of Claim [D.I. 1974] (D.I. 2084, Filed 2/5/21);

j)    [SEALED] Objection of Andrews & Thornton, Attorneys at Law and Ask LLP to
      Insurers’ Motion for an Order Authorizing Rule 2004 Discovery (D.I. 2086, Filed
      2/5/21);

k)    Joinder of Timothy D. Kosnoff, Esquire to the Objection of the Coalition of Abused
      Scouts for Justice to the Insurers’ Motion for an Order Authorizing Rule 2004
      Discovery of Certain Proofs of Claim (D.I. 2087, Filed 2/5/21);

l)    Napoli Shkolnik PLLC’s Opposition to Hartford and Century’s Motions for (1) an
      Order (I) Authorizing Certain Rule 2004 Discovery, and (II) Granting Leave from
      Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections and
      (2) Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of Certain
      Proofs of Claim (D.I. 2090, Filed 2/5/21);



                                     -11-
     Case 20-50527-LSS        Doc 159     Filed 03/16/21     Page 12 of 15




m)     Joinder of Slater Schulman LLP to the Objection of the Coalition of Abused Scouts
       for Justice to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of
       Certain Proofs of Claim (D.I. 2091, Filed 2/5/21);

n)     Joinder by D. Miller & Associates PLLC to the Objection of the Coalition of
       Abused Scouts for Justice to Insurers’ Motion for an Order Authorizing Rule 2004
       Discovery of Certain Proofs of Claim (D.I. 2093, Filed 2/5/21);

o)     [REDACTED] Objection of Andrews & Thornton, Attorneys at Law and Ask LLP
       to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery (D.I. 2095, Filed
       2/5/21);

p)     Corrected Objection of Steven C. Babin, Jr. and Babin Law, LLC to Insurers’
       Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs of Claims
       [D.I. 1974] and Joinder to the Objection of the Coalition of Abused Scouts for
       Justice to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of
       Certain Proofs of Claims [DK 2046] (D.I. 2098, Filed 2/5/21);

q)     Objection of Marc J. Bern & Partners LLP to Insurers’ Motion for an Order
       Authorizing Rule 2004 Discovery of Certain Proofs of Claim [D.I. 1974]
       (D.I. 2102, Filed 2/5/21);

r)     Joinder by Andrus Wagstaff, PC to the Objection of the Coalition of Abused Scouts
       for Justice to the Insurers’ Motion for an Order Authorizing Rule 2004 Discovery
       of Certain Proofs of Claims (D.I. 2117, Filed 2/8/21); and

s)     Motion of the Coalition of Abused Scouts for Justice to File Sur-Reply to Insurers’
       Reply Brief in Support of Motion for an Order Authorizing Rule 2004 Discovery
       of Certain Proofs of Claim (D.I. 2196, Filed 2/15/21).

Related Pleadings:

a)     [REDACTED] Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of
       Certain Proofs of Claim (D.I. 1975, Filed 1/22/21);

b)     Notice of Filing Revised Proposed Redacted Version of Insurers’ Motion for an
       Order Authorizing Rule 2004 Discovery of Certain Proofs of Claim (D.I. 2022,
       Filed 2/3/21);

c)     The Allianz Insurers’ Joinder to (A) Hartford and Century’s Motion for an Order
       (I) Authorizing Certain Rule 2004 Discovery and (II) Granting Leave from Local
       Rule 3007-1(f) to Permit the Filing of Substantive Omnibus Objections and (B)
       Insurers’ Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs
       of Claim (D.I. 2026, Filed 2/3/21);




                                      -12-
            Case 20-50527-LSS         Doc 159      Filed 03/16/21     Page 13 of 15




       d)     AIG’S Joinder to Insurers’ Motion for an Order Authorizing Rule 2004 Discovery
              of Certain Proofs of Claim (D.I. 2114, Filed 2/8/21);

       e)     Joinder of Liberty Mutual Insurance Company to (A) Hartford and Century's
              Motion for an Order (I) Authorizing Certain Rule 2004 Discovery and (II) Granting
              Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive Omnibus
              Objections; and (B) Insurers’ Motion for an Order Authorizing Rule 2004
              Discovery of Certain Proofs of Claim (D.I. 2168, Filed 2/11/21);

       f)     [SEALED] Reply to Motion for 2004 Discovery (D.I. 2171, Filed 2/11/21);

       g)     Declaration of Andrew Kirschenbaum in Support of Insurers’ Reply Brief in
              Support of Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs
              of Claim [D.I. 1974, Revised Public Version D.I. 2022] (D.I. 2173, Filed 2/11/21);

       h)     Supplemental Declaration of Paul J. Hinton (D.I. 2174, Filed 2/11/21);

       i)     [SEALED] Declaration in Support of Erich J. Speckin (D.I. 2175, Filed 2/11/21);

       j)     [SEALED] Declaration in Support of Charles Fox (D.I. 2177, Filed 2/11/21);

       k)     Insurers’ Reply Brief in Support of Motion for an Order Authorizing Rule 2004
              Discovery of Certain Proofs of Claim [D.I. 1974, Revised Public Version of D.I.
              2022] (D.I. 2180, Filed 2/11/21); and

       l)     Timothy D. Kosnoff, Esquire’s Motion to Strike Insurers’ Reply Brief in Support
              of Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs of
              Claim [D.I. 2180] (D.I. 2204, Filed 2/16/21).

       Status: At the request of the Court, this matter is going forward as a status conference.

ADVERSARY PROCEEDING

Boy Scouts of America v. AA, et al.. Adv. Pro. No. 20-50527 (LSS)

1.     The BSA’s Motion to Extend Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and
       362 (D.I. 144, filed 2/22/21).

       Objection Deadline: March 8, 2021.

       Responses Received:

       a)     Century’s Joinder in Support of the Unopposed Relief Requested in BSA’s Motion
              to Extend the Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 and
              Objection to the Stipulation and Proposed Order (D.I. 152, filed 3/9/21).




                                               -13-
     Case 20-50527-LSS         Doc 159     Filed 03/16/21     Page 14 of 15




Related Pleadings:

a)     Opening Brief in Support of The BSA’s Motion to Extend Preliminary Injunction
       Pursuant to 11 U.S.C. §§ 105(a) and 362 (D.I. 145, filed 2/22/21);

b)     Declaration of Brian Whittman in Support of The BSA’s Motion to Extend
       Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 (D.I. 146, filed
       2/22/21);

c)     Joinder of the Ad Hoc Committee of Local Counsils in BSA’s Motion to Extend
       Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 (D.I. 148, filed
       3/4/21);

d)     Joinder by Agricultural Insurance Company to BSA’s Motion to Extend
       Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 (D.I. 150, filed
       3/8/21);

e)     Notice of Fourth Stipulation by and Among the Boy Scouts of America, the Official
       Committee of Survivors of Abuse, and the Official Committee of Unsecured
       Creditors Modifying the Consent Order Granting The BSA’s Motion for a
       Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 and Further
       Extending the Termination Date of the Standstill Period (D.I. 151, filed 3/8/21);

f)     PCVA Claimants’ Joinder to Stipulation Regarding Preliminary Injunction (D.I.
       153, filed 3/9/21);

g)     Reply of Boy Scouts of America to Century’s Objection to the Fourth Stipulation
       Modifying the Consent Order Granting the BSA’s Motion for a Preliminary
       Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 (D.I. 156, filed 3/15/21); and

h)     Joinder of the Tort Claimants’ Committee to Reply of Boy Scouts of America
       to Century’s Objection to the Fourth Stipulation Modifying the Consent
       Order Granting the BSA’s Motion for a Prelminary Injunction Pursuant to 11
       U.S.C. 11 U.S.C. §§ 105(a) and 362 (D.I. 158, filed 3/15/21).

Status: This matter is going forward. The Debtors are not aware of any witnesses intended
to be called regarding this matter, but the Debtors reserve all rights regarding witnesses,
including the right to examine witnesses should they be called.




                                       -14-
            Case 20-50527-LSS   Doc 159   Filed 03/16/21    Page 15 of 15




Dated:   March 16, 2021             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
         Wilmington, Delaware
                                     /s/ Eric W. Moats
                                     Derek C. Abbott (No. 3376)
                                     Andrew R. Remming (No. 5120)
                                     Eric W. Moats (No. 6441)
                                     Paige N. Topper (No. 6470)
                                     1201 North Market Street, 16th Floor
                                     P.O. Box 1347
                                     Wilmington, Delaware 19899-1347
                                     Telephone: (302) 658-9200
                                     Email: dabbott@morrisnichols.com
                                              aremming@morrisnichols.com
                                              emoats@morrisnichols.com
                                              ptopper@morrisnichols.com

                                     – and –

                                     WHITE & CASE LLP
                                     Jessica C. Lauria (admitted pro hac vice)
                                     1221 Avenue of the Americas
                                     New York, New York 10020
                                     Telephone: (212) 819-8200
                                     Email: jessica.lauria@whitecase.com

                                     – and –

                                     WHITE & CASE LLP
                                     Michael C. Andolina (admitted pro hac vice)
                                     Matthew E. Linder (admitted pro hac vice)
                                     Laura E. Baccash (admitted pro hac vice)
                                     Blair M. Warner (admitted pro hac vice)
                                     111 South Wacker Drive
                                     Chicago, Illinois 60606
                                     Telephone: (312) 881-5400
                                     Email: mandolina@whitecase.com
                                            mlinder@whitecase.com
                                            laura.baccash@whitecase.com
                                            blair.warner@whitecase.com

                                     Attorneys for the Debtors and Debtors in Possession




                                      -15-
